Title: Revaluation of Montpelier, [10 September] 1813
From: Madison, James
To: 


[10 September 1813]


{No. 1318}
Revaluation of {a} Building formerly declared for Assurance by {Nelly Madison &c.} per declaration No. {1219}


{I} the underwritten {James Maddsion} [sic] residing at {Mount Pelier} in the county of {Orange} do hereby declare for assurance in the Mutual Assurance Society against fire on buildings of the State of Virginia, {one} building on {my Tract of Land} now occupied by {myself} situated between {the Land of Thomas Macan on the West, Benjamin Winslow on the North, Nelly C. Willis on the East, and that of John Scott on the South} in the County of {Orange.} Dimensions, Situation, and Contiguity to other Buildings or Wharves, what the walls are built of, and what the Building{s are} covered with, are specified in the hereunto annexed description of the said Building, on the Plat signed by {me} and the Appraisers, and {is} valued by them, as appears by their Certificate hereunder, to wit:



Marked.
Dollars.
Dollars.


The {Dwelling House}
A at
{15.000.} Say {fifteen thousand}
do.


The
B at

do.


The
C at

do.


The
D at

do.


The
E at

do.


The
F at

do.


The
G at

do.


The
H at

do.




$ {15.000}  



Say {fifteen thousand} Dollars in all.
{I} do hereby declare and affirm, that {I} hold the above-mentioned building, with the land on which {it} stand{s} in {Fee Simple} and that {it is} not, nor shall be insured elsewhere, and that {I my} heirs and assigns will abide by, observe and adhere to the constitution, rules and regulations, which are already established, or may hereafter be established by a majority of the insured, present in person, or by representatives, or by a majority of the property insured, represented either by the persons themselves, or their proxy duly authorised, or their deputy, as established by law, at any general meeting to be held by the said Assurance Society; or which are or hereafter may be established by the Standing Committee of the Society. Witness {my} hand and seal this {10th.} day of {September Eighteen hundred & thirteen}.



Teste,



WDawson Special Agent.
James Madison {Seal}


WE the underwritten, being each of us Freeholders, declare and affirm, that we have examined the above-mentioned building of {James Maddison} and we are of opinion that {it} would cost in cash {Fifteen Thousand} dollars to build the same, and that now (after the deduction of {nothing} for decay or bad repair) {it is} actually worth {Fifteen Thousand} dollars in ready money, as above specified to the best of our knowledge and belief. As witness our hands. {this 10th. day of Septr. 1813}


I the undersigned do hereby certify that I verily believe the building herein described {is} not over-valued.
Charles P. HowardFrancis Dade
Residing inOrange County


WDawson   Special Agent.




 


